DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Appropriate corrections are required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites, “the smart appliance”. There is a lack antecedent basis. It is assumed that claim 31 is dependent on claim 30. Appropriate corrections are required. 
It is to be noted if it depends on claim 28, then it would be rejectable under 103.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 18, 21, 22, 24, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al. (US 9,281,582) hereafter Hou.
Regarding claim 12, Hou discloses a USB socket 100, comprising a housing 110, a rubber core 120, 130 (it is to be noted that as the material and structure of Rubber core is not specifically defined in the specification, it is considered as insulating block or (inner) housing or tongue on which terminals are mounted), and a set of terminals 140, 150; wherein the housing 110 defines a cavity 111, 112 (fig. 1) extending through a front end and a rear end of the housing, the set of terminals 140, 150 comprises a first contact terminal 150 and a plurality of second contact terminals 140, a front end 152 of the first contact terminal 150 is located below a front end 142 of a second contact terminal 140 adjacent to the first contact terminal and thereby an elastic gap is formed between the front end of the first contact terminal and the front end of the adjacent second contact terminal (upon assembling 120 and 130, see fig. 3).  
Regarding claim 13, Hou discloses the first contact terminal and each of the second contact terminals are arranged side by side, a rear end of the first contact terminal and a rear end of each of the second contact terminals extend out of the rear end of the housing, and the front end of each of the second contact terminals is exposed out of the rubber core and located within the cavity (upon assembly). 
Regarding claim 14, Hou discloses the elastic gap is configured to electrically disconnect, and electrically connect the front end of the first contact terminal and the front end of the adjacent second contact terminal when the USB plug is plugged into the cavity.  
Regarding claim 18, Hou discloses a periphery of the front end of the housing is provided with a protruding curve edge bent outward, and the protruding curve edge is configured to facilitate insertion of the USB plug into the cavity.  

    PNG
    media_image1.png
    285
    642
    media_image1.png
    Greyscale
Regarding claims 21 and 22, Hou discloses a periphery of the rear end of the housing is provided with a bending edge bent outward, and the bending edge is configured to enhance the stability of connection of the housing with an external component (See annotated fig., and external component is circuit board and etc.).  
Regarding claim 24, Hou discloses a plurality of first elastic pieces bent 113 toward the cavity for abutting against the USB plug are formed on both a top surface and a bottom surface of the housing (see fig. 2).  
Regarding claim 26, Hou discloses a plurality of second elastic pieces 113 bent toward the cavity for abutting against the USB plug are formed on both sides of the housing (see fig. 2).  

Claims 12-14, 18, 21, 22, 24, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (US 7,517,253).

    PNG
    media_image2.png
    412
    621
    media_image2.png
    Greyscale
Regarding claim 12, Chiang, discloses a USB socket, comprising a housing 10, a rubber core 12 (it is to be noted that as the material and structure of Rubber core is not specifically defined in the specification, it is considered as insulating block or (inner) housing or tongue on which terminals are mounted), and a set of terminals 20, 30; wherein the housing 10 defines a cavity 11 extending through a front end and a rear end of the housing 10, the set of terminals 20,30 comprises a first contact terminal 20 and a plurality of second contact terminals 30, a front end 21 of the first contact terminal 20 is located below a front end 31 of a second contact terminal 30 adjacent to the first contact terminal 20 and thereby an elastic gap G is formed between the front end of the first contact terminal and the front end of the adjacent second contact terminal (see fig. 3).  
Regarding claim 13, Chiang, discloses the first contact terminal and each of the second contact terminals are arranged side by side, a rear end of the first contact terminal and a rear end of each of the second contact terminals extend out of the rear end of the housing (see figs. 4 and 6), and the front end of each of the second contact terminals is exposed out of the rubber core and located within the cavity. 
Regarding claim 14, Chiang, discloses the elastic gap G is configured to electrically disconnect, and electrically connect the front end 23 of the first contact terminal and the front end 32 of the adjacent second contact terminal 30 when the USB plug is plugged into the cavity (see figs. 6 and 8).  
Regarding claim 18, Chiang, discloses a periphery of the front end of the housing is provided with a protruding curve edge bent outward, and the protruding curve edge is configured to facilitate insertion of the USB plug into the cavity.  

    PNG
    media_image3.png
    457
    645
    media_image3.png
    Greyscale
Regarding claims 21 and 22, Chiang, discloses a periphery of the rear end of the housing is provided with a bending edge bent outward, and the bending edge is configured to enhance the stability of connection of the housing with an external component, see annotated fig.).  
Regarding claim 24, Chiang,  discloses a plurality of first elastic pieces bent toward the cavity for abutting against the USB plug are formed on both a top surface and a bottom surface of the housing (see fig. 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hou. 
Regarding claims28 and 29, Hou discloses the USB socket according to claim 12, however does not discloses a controller body of a controller provided with the socket of the claim 12.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex. parte Masham, 2 USPQ2d 1647 (1987). In instant case the USB socket of the prior art can be used for any controller body of any controller in order to have ease of electrical or power connection or faster data transfer.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Liu et al. (US 7,431,613) hereafter Liu.
Regarding claims 28 and 29, Liu discloses a socket 42 at one side of the power supply seat 39 allows USB connecting line 50 to insert into the host computer or to connect with a power connector 51.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such USB socket of Hou used for a button controller for having ease of electrical connection for power and data transfer. 
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Wu et al. (US 2013/0012073) hereafter Liu.
Regarding claims 28 and 29, Wu et al. discloses a button controller 11, comprising a controller body 11, wherein the controller body 11 is provided with the USB socket 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the USB socket of Hou in the in a shell of Wu, in order to improve the electrical connectivity for power and data transfer.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang. 
Regarding claims28 and 29, Chiang discloses the USB socket according to claim 12, however does not discloses a controller body of a controller provided with the socket of the claim 12.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex. parte Masham, 2 USPQ2d 1647 (1987). In instant case the USB socket of the prior art can be used for any controller body of any controller in order to have ease of electrical or power connection or faster data transfer.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Liu et al. (US 7,431,613) hereafter Liu.
Regarding claims 28 and 29, Liu discloses a socket 42 at one side of the power supply seat 39 allows USB connecting line 50 to insert into the host computer or to connect with a power connector 51.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such USB socket of Chiang used for a button controller for having ease of electrical connection for power and data transfer. 
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Wu et al. (US 2013/0012073) hereafter Liu.
Regarding claims 28 and 29, Wu et al. discloses a button controller 11, comprising a controller body 11, wherein the controller body 11 is provided with the USB socket 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the USB socket of Chiang in the in a shell of Wu, in order to improve the electrical connectivity for power and data transfer.

 Allowable Subject Matter
Claims 15-17, 19, 20, 23, 25, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15 the prior art of record does not discloses or teaches, the front end of the adjacent second contact terminal comprises a bent elastic portion and a flat abutting portion extending distally from an end of the bent elastic portion, the bent elastic portion is exposed out of the rubber core and located within the cavity, and the elastic gap is formed between the flat abutting portion and the front end of the first contact terminal as required by this claim in combination with other limitations of this claim.  
Claims 16, 17, 19 20, 23, 25, 27 and 30 are directly or indirectly depends on claim 15.Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831